EXHIBIT 13 FIVE YEAR SUMMARY IN MILLIONS OF DOLLARS, EXCEPT PER SHARE AMOUNTS 2001 2000 1999 1998 1997 For the year Revenues $ 27,897 $ 26,583 $ 24,127 $ 22,809 $ 21,288 Research and development 1,254 1,302 1,292 1,168 1,069 Income from continuing operations 1,938 1,808 841 1,157 962 Net income 1,938 1,808 1,531 1,255 1,072 Earnings per share: Basic: Continuing operations 4.06 3.78 1.74 2.47 1.98 Net earnings 4.06 3.78 3.22 2.68 2.22 Diluted: Continuing operations 3.83 3.55 1.65 2.33 1.89 Net earnings 3.83 3.55 3.01 2.53 2.10 Cash dividends per common share .90 .825 .76 .695 .62 Average number of shares of Common Stock outstanding: Basic 470.2 470.1 465.6 455.5 468.9 Diluted 505.4 508.0 506.7 494.8 507.1 Return on average common shareowners equity, after tax 23.6% 24.4% 24.6% 28.6% 24.5% Operating cash flows 2,885 2,503 2,310 2,314 1,903 Acquisitions, including debt assumed 525 1,340 6,268 1,237 605 Share repurchase 599 800 822 650 849 At year end Working capital, continuing operations $ 2,892 $ 1,318 $ 1,412 $ 1,359 $ 1,712 Total assets 26,969 25,364 24,366 17,768 15,697 Long-term debt, including current portion 4,371 3,772 3,419 1,669 1,389 Total debt 4,959 4,811 4,321 2,173 1,567 Debt to total capitalization 37% 39% 38% 33% 28% ESOP Preferred Stock, net 429 432 449 456 450 Shareowners equity 8,369 7,662 7,117 4,378 4,073 Number of employees - continuing operations 152,000 153,800 148,300 134,400 130,400 MANAGEMENTS DISCUSSION AND ANALYSIS Managements Discussion and Analysis of Results of Operations and Financial Position The Corporations operations are classified into four principal segments: Otis, Carrier, Pratt & Whitney and Flight Systems. Otis and Carrier serve customers in the commercial and residential property industries. Carrier also serves commercial and transport refrigeration customers. Pratt & Whitney and the Flight Systems segment, which includes Sikorsky Aircraft (Sikorsky) and Hamilton Sundstrand, primarily serve commercial and government customers in the aerospace industry.
